DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims.
•	Claims 1-15 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/30/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 300 of FIG. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: transaction management module in claim 12; and personalized offer creation module in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “transaction management module” of claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is noted that the Specification at [0021] discloses that the transaction management module may be implemented in the “cloud,” or may be implemented in hardware or as software implemented on a computer readable medium; and the Specification at [0022] discloses that the transaction management module may be implemented as a backend service.  However, the Specification disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “personalized offer creation module” of claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 5-6, 9, and 13 each recite the limitation "the content."  There is insufficient antecedent basis for this limitation in these claims.
Claim 7 recites the limitation “the entity.” There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the entity of claim 7 is referring to “a first entity” as recited in claim 5, or “an entity” as recited in claim 1.
Claim 8 recites the limitation “the previous transaction.” There is insufficient antecedent basis for this limitation in the claim.  In view of the 112(b) rejection, the Examiner is to interpret the previous transaction as a previous offer of an item for sale that was provided to an entity.
Claim 11 recites the limitation “the previous entry.” There is insufficient antecedent basis for this limitation in the claim.  
Claim 14 is rejected due to its dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 12, and 15 are directed a method (claim 1), and an apparatus (claims 12 and 15).  Therefore, on its face, each independent claim 1, 9, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 15 recite, in part, a method and an apparatus of organizing human activity.  Claim 1 recites communicating an offer of an item for sale to an entity based on an entity identifier; generating transaction data specifying the offer of the item for sale to the entity, the transaction data comprising at least the entity identifier, the item offered for sale, and a purchase condition for the item.  Claim 12 recites a transaction management module to: communicate an offer items for sale to an entity based on an entity identifier; and initiate a transaction from transaction data to offer items for sale to entities, the transaction data comprising at least the entity identifier, the items offered for sale, and a purchase condition of the item; track transactions.  And claim 15 recites generate a sale offer of an item to an entity based on an entity identifier, the sale offer comprising the item offered and a purchase condition; compute transaction data for the sale offer to the entity; and record the transaction data.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for offering an item for sale to an entity, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of storing data in a secure ledger does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of claim 1 include storing the transaction data in a secure ledger.  The additional elements of claim 12 include a secure ledger.  And the additional elements of claim 15 include a non-transitory machine-readable storage medium encoded with instructions executable by a processor; record data in a secure ledger.  The additional elements are recited at a high-level or generality (i.e., as a generic components performing a generic computer function of communicating an offer of an item for sale, generating transaction data, and storing the data in a secure ledger) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3, 7, and 10-11 simply further describes the technological environment.  Dependent claims 2, 4-6, 8-9, and 13-14 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-15 is/are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-13, and 15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190013948 A1 (“Mercuri”).
Regarding claim 1, Mercuri discloses a method, comprising: communicating an offer of an item for sale to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].); 
generating transaction data specifying the offer of the item for sale to the entity, the transaction data comprising at least the entity identifier, the item offered for sale, and a purchase condition for the item (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152]. ); and 
storing the transaction data in a secure ledger (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

Regarding claim 2, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the entity is a user, group of users, organisation or a department of an organisation (Participant may be an individual buyer participant.  See at least [0092] and [0068].).

Regarding claim 3, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the entity identifier is a public key of the entity (Participant may be an individual buyer participant, and the blockchain identity of the participant may be the public key of the participant.  See at least [0092] and [0096].  See also [0068], [0078], and [0084].).

Regarding claim 5, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses receiving purchase request data from a first entity, the purchase request data comprising a request to purchase an item (After the seller deploys the blockchain object, the buyer may send a conditional offer to the seller.  See at least [0127].  See also [0092].  The system may track the blockchain object when the buyer conditionally accepts the offer to purchase the asset, and the blockchain object may change states, and the blockchain object may then send a message to the seller.  See at least [0123].  See also FIG. 4A, depicting Blockchain 108A transitioning to state 108B via transition 310.), 
a reference to an existing offer transaction (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].), and 
a first entity identifier (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.); 
identifying transaction data based on the reference to the transaction in the purchase request data (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determining whether to execute a sale to the first entity based on the content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

Regarding claim 6, Mercuri discloses the limitations of claim 5, as discussed above, and Mercuri further discloses determining whether to execute a sale to the first entity based on the content of the secure ledger comprises: determining that the request to purchase an item is valid (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); 
determining that the offer transaction exists and is still valid (The system may then determine whether the message changes the state of the blockchain object and updates the state if needed in the off-chain storage, where it maintains a copy of the current state of the blockchain object. In an example, the system may send a notification to the seller. The notification may include information about the blockchain object, like the description of the asset, the price of the counter offer, the actions available to the seller and the like.  See at least [0127].); and 
determining that that the first entity is entitled to purchase the item (The action list may specify the personas who may interact with the blockchain object and the actions available to a persona in each state of the blockchain object. For example, the action list may specify that when the blockchain object is in state A, a participant that has the persona of a buyer is allowed to interact with the blockchain object and can interact with the blockchain object to make an offer.  See at least [0119].  See also [0121] and [0130].).

Regarding claim 7, Mercuri discloses the limitations of claim 5, as discussed above, and Mercuri further discloses the purchase request data is digitally signed by the entity entitled to purchase under the original transaction (The system may use the blockchain service to deploy the blockchain object to the blockchain. The system may use the identity service and the signing service to cryptographically sign the blockchain object before deploying the blockchain object to the blockchain.  The cryptographic signature of the blockchain object may be the signature of blockchain object generated using the private key of a participant. Each object on the blockchain may be cryptographically signed using the private key of one or more participants that create or interact with the blockchain object.  See at least [0064].).

Regarding claim 10, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses computing an initial entry to the secure ledger as a function of the transaction data of an initial transaction (The blockchain object 108A may be deployed by the seller using the system.  The blockchain object may be generated as a result of the interaction between a message from the seller and the blockchain object 108A and stored on block of the blockchain.  See at least [0115].  See also FIG. 4A, Blockchain Object 108A.).

Regarding claim 11, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses storing transaction data in the secure ledger comprises: computing a subsequent entry to the secure ledger as a function of at least the previous entry on the secure ledger (The blockchain object 108A may be deployed by the seller using the system.  The blockchain object may be generated as a result of the interaction between a message from the seller and the blockchain object and stored on block of the blockchain.  The blockchain object 108B may be generated as a result of the interaction between a message from the seller and the blockchain object 108A and stored on block of the blockchain. See at least [0115].  Blockchain Object 108A and Blockchain Object 108B.).

Regarding claim 12, Mercuri discloses an apparatus comprising: a transaction management module to: communicate an offer items for sale to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].); and 
initiate a transaction from transaction data to offer items for sale to entities, the transaction data comprising at least the entity identifier, the items offered for sale, and a purchase condition of the item (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].  Multiple buyers and sellers engaging in buying and selling, storing multiple transactions on the blockchain.  See at least [0156]-[0159].  See also [0137].); and 
a secure ledger arranged to track transactions (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

Regarding claim 13, Mercuri discloses the limitations of claim 12, as discussed above, and Mercuri further discloses receive purchase request data from a first entity, the purchase request data comprising a request to purchase an item(After the seller deploys the blockchain object, the buyer may send a conditional offer to the seller.  See at least [0127].  See also [0092].  The system may track the blockchain object when the buyer conditionally accepts the offer to purchase the asset, and the blockchain object may change states, and the blockchain object may then send a message to the seller.  See at least [0123].  See also FIG. 4A, depicting Blockchain 108A transitioning to state 108B via transition 310.), 
a reference to a previous transaction (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].), 
and a first entity identifier(Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.); 
determine transaction data based on the reference to the previous transaction in the purchase request data (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determine if a sale is to be made to the first entity based on the content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

Regarding claim 15, Mercuri discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor, to (See at least [0037].  See also FIG. 1.): 
generate a sale offer of an item to an entity based on an entity identifier (The blockchain object may transition from seller to buyer in a state depicting an offer for sale of an asset from seller to buyer.  See at least [0115].  See also FIG. 4B, at transition 310, depicting Seller 302 transmitting block chain object to Buyer 304 to offer for sale an asset.  See also [0119].  Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].), 
the sale offer comprising the item offered and a purchase condition; compute transaction data for the sale offer to the entity (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].); and 
record the transaction data in a secure ledger (The blockchain object may be published onto a blockchain.  See at least [0112]-[0115].  See also [0062].).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of US 20050182683 A1 (“Tischer”).
Regarding claim 4, Mercuri discloses the limitations of claim 1, as discussed above, and Mercuri further discloses the purchase condition comprises a price (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.).

While Mercuri discloses the purchase condition, Mercuri does not expressly disclose the purchase condition comprises a duration in which the item may validly be purchased.

However, Tischer discloses the purchase condition comprises a duration in which the item may validly bepurchased (The remaining fields-in the second data message will now be explained…  The Offer Expiration Date field corresponds to the date and time in which the offer to sell the desired product or service expires or is not longer valid.  See at least [0027] and FIG. 3, Offer Expiration Date.).
From the teaching of Tischer, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the purchase conditions of Mercuri to include the duration in which the item may be validly purchased, as taught by Tischer, in order to improve system to obtain offer for sale information for a consumer for a product that the consumer is interested in purchasing (see Tischer at least at [0002]).

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri in view of US 20190180329 A1 (“Chetlur”).
Regarding claim 8, Mercuri discloses the limitations of claim 5, as discussed above.  Mercuri does not expressly disclose receiving offer transfer data from the first entity, the offer transfer data comprising a request to transfer an offer to purchase the item, a refence to the previous transaction and an entity identifier of a second entity; and identifying transaction data based on the reference to the previous transaction in the offer transfer data.

However, Chetlur discloses receiving offer transfer data from the first entity, the offer transfer data comprising a request to transfer an offer to purchase the item, a refence to the previous transaction and an entity identifier of a second entity (The coupons are issued on a blockchain network.  Accordingly, each user may record their consent for the exchange on a smart contract. For example, the user may provide their authorization for the exchange.  See at least [0026].  The Examiner interprets the coupon as an offer to purchase an item.  And, the Examiner interprets consent for the exchange of coupons with the second user as a request to transfer, a reference to the previous transaction, and an entity identifier of the second entity.); and 
identifying transaction data based on the reference to the previous transaction in the offer transfer data (Any of the blockchain peer nodes may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer, a copy of which may also be stored on the underpinning physical infrastructure. In this configuration, the customized blockchain configuration may include one or applications which are linked to application programming interfaces (APIs) to access and execute stored program/application code (e.g., chain code and/or smart contracts), which are created according to the customized configuration sought by the participants and can maintain their own state, control its own assets, and receive external information. This code can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain peer nodes.  See at least [0027].  A first company issues a coupon to user A and a second company issues a coupon to user B via a blockchain network. The identification of the coupons and the holder of the coupons may be stored on the blockchain network along with security information associated with the issuance of the coupons. Here, the first and second companies may be separate and distinct vendors. The coupons may be issued on the blockchain network via a smart contract.  The blockchain network is connected to the social network.  See at least [0033]-[0034].  The Examiner interprets the coupon to be exchanged stored and identified on the blockchain as identifying transaction data.).
From the teaching of Chetlur, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to receive the offer transfer data and identify transaction data, using the offer transfer technique taught by Chetlur, in order to improve usage of credits with trusted and verifiable exchange of the issued credits within users of a social network (see Chetlur at least at [0020]), and in order to improve companies reach of marketing, in order to introduce more customers to companies (see Chetlur at least at [0036]).

Regarding claim 9, the combination of Mercuri and Chetlur discloses the limitations of claim 8, as discussed above, and Mercuri further discloses receiving purchase request data from the second entity, the purchase request data comprising a request to purchase the item, and an entity identifier of the second entity (Blockchain object includes a state, public address of the owner, description, asking price, state, public address of the buyer, offer price, etc.  See at least [0142]-[0148] and FIG. 6, Blockchain Object 108.  See also [0118] and [0033].  The blockchain identity of the participant may be an address on the blockchain.  See at least [0071].  The blockchain object also includes description (e.g., a description of a car and model assuming the blockchain object is for sale of a car).  See at least [0080].  See also [0151]-[0152].  Multiple buyers and sellers engaging in buying and selling, storing multiple transactions on the blockchain.  See at least [0156]-[0159].  See also [0137].); 
identifying transaction data based on the reference to transfer the offer (The system may determine the address of the blockchain object and use the address to identify the event including the conditional offer.  See at least [0127].); and 
determining whether to execute a sale to the second entity based on the content of the secure ledger (The inspector and/or appraiser provide a report to the blockchain object as a message, changing the state of the blockchain object.  The buyer may then use the interface to send the consideration, for example the buyer may use cryptocurrency to perform the transaction.  See at least [0123]-[0124].  See also FIG. 4A.).

While Mercuri discloses receiving purchase request data from a second entity, Mercuri does not expressly disclose receiving a reference to an offer transfer.

However, Chetlur discloses receiving a reference to an offer transfer (The coupons are issued on a blockchain network.  Accordingly, each user may record their consent for the exchange on a smart contract. For example, the user may provide their authorization for the exchange.  See at least [0026].  See also [0033]-[0034].).
From the teaching of Chetlur, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Mercuri to receive a reference to an offer transfer, using the offer transfer technique taught by Chetlur, in order to improve usage of credits with trusted and verifiable exchange of the issued credits within users of a social network (see Chetlur at least at [0020]), and in order to improve companies reach of marketing, in order to introduce more customers to companies (see Chetlur at least at [0036]).

Regarding claim 14, Mercuri discloses the limitations of claim 12, as discussed above, and Mercuri further discloses a personalized offer creation module, arranged to: access historic transaction data from the secure ledger; generate personalized offer data to the entity relating to the purchase of items based on the historic data (The analytics service may use the data repository 79 (e.g., SQL database) to store and retrieve events (e.g., transactions on the blockchain) from the blockchain.  See at least [0137].  The system may use the analytics service to identify products or services a customer is interested in based on the events stored on the blockchain. The system may then combine this information with the browsing history of the customer. Thus, the system may provide services to allow businesses to track their customer base better, identify potential customers and allow targeted advertising to potential customers.  See at least [0139].).

While Mercuri discloses a personalized offer creation module, Mercuri does not expressly disclose the personalized offer creation module arranged to communicate the personalized offer data to the transaction management module.

However, Chetlur discloses communicate the personalized offer data to the transaction management module (The exchange may be through a direct connection (e.g., user A to user B) and the exchange can also be multi-way in which a user C who doesn't have coupons of their own can suggest an exchange between user A and user B who aren't directly connected to each other. In the multi-way example, user C may realize that an exchange of coupons between user A and user B is beneficial and can recommend it to them. In this example, user A and user B have authorized user C to access their preferences in the respective social networks to determine that an exchange is beneficial.  See at least [0034].   The method includes extracting respective preference information of the plurality of members from web pages associated with the plurality of members on the social network. For example, the preference information may include products and/or services that a member is interested in which may be gleaned or otherwise determined from information stored on the member's web page of the social networking website. As another example, the preference information may be determined from previous posts and other interactions of the user on the social networking site. For example, the preference information may be determined from comments, descriptions, images, interests, and the like. Preference information extracted from the social network may be stored in a database, file, table, etc., and associated with a particular member ID. Accordingly, the preference information may be quickly and efficiently accessed by the service.  See at least [0040].).
From the teaching of Chetlur, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the personalized offer creation module of Mercuri to communicate the personalized offer data to the transaction management module, as taught by Chetlur, in order to improve usage of credits with trusted and verifiable exchange of the issued credits within users of a social network (see Chetlur at least at [0020]), and in order to improve companies reach of marketing, in order to introduce more customers to companies (see Chetlur at least at [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190102850 A1 (“Wheeler”) discloses using smart contracts in a decentralized network as a framework for a smart city commodity exchange. In at least one embodiment, consumers and service providers negotiate terms and conditions of a smart contract for providing goods or services to the consumer. The service provider may provide all requested goods and services or bundle goods and services provided from multiple vendors. Verification of smart contract fulfillment may be assisted by information from sensors or other independent data collection.
US 20200051166 A1 (“Loh”) discloses assets trading system among parties through tokenization of assets including an asset evaluation server for evaluating a value of an asset and computing an evaluated amount of the asset; an asset liquidization server for issuing a token corresponding to the computed evaluated amount, and managing rights and dividends regarding the issued token; a token trading bulletin board providing a token trading bulletin board where a seller intending to sell the issued token and a purchaser intending to purchase the issued token can directly trade with each other; an escrow server for mediating sales of the token between the potential seller and the potential purchaser; and a blockchain possessed server having a blockchain for certifying trading of the token and where trading information regarding the certified trade is recorded.
“Security Tip (ST04-018) Understanding Digital Signatures,” Cybersecurity & Infrastructure Security Agency, dated Dec 17, 2009 https://www.cisa.gov/uscert/ncas/tips/ST04-018 (hereinafter “Cybersecurity”) discloses Digital signatures work by proving that a digital message or document was not modified—intentionally or unintentionally—from the time it was signed. Digital signatures do this by generating a unique hash of the message or document and encrypting it using the sender’s private key. The hash generated is unique to the message or document, and changing any part of it will completely change the hash.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        /ELDA G MILEF/Primary Examiner, Art Unit 3694